

115 HR 1057 IH: Synthetics Trafficking and Overdose Prevention Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1057IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Tiberi (for himself, Mr. Neal, Mr. McCaul, Mr. Hunter, Miss Rice of New York, Mr. Kelly of Pennsylvania, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Tariff Act of 1930 to ensure that merchandise arriving through the mail shall be
			 subject to review by U.S. Customs and Border Protection and to require the
			 provision of advance electronic information on shipments of mail to U.S.
			 Customs and Border Protection, and for other purposes.
	
 1.Short titleThis Act may be cited as the Synthetics Trafficking and Overdose Prevention Act of 2017 or the STOP Act of 2017. 2.Formal entry requirements—postal service as consigneeSubparagraph (B) of section 484(a)(2) of the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(B)) is amended to read as follows:
			
				(B)
 (i)When an entry of merchandise is made under this section, the required documentation or information shall be filed or electronically transmitted—
 (I)by the owner or purchaser of the merchandise; or (II)when appropriately designated by the owner, purchaser, or consignee of the merchandise, by a person holding a valid license under section 641.
 (ii)The Postmaster General shall be deemed the consignee for merchandise, as defined by section 498(c), imported through the mail, and the Postmaster General shall, at the Postmaster General's sole expense, designate a person holding a valid license under section 641 to file the required documentation or information or ensure that the owner or purchaser of the merchandise or a person holding a valid license under section 641 that is designated by the owner or purchaser files the required documentation or information.
 (iii)When a consignee declares on entry that he or she is the owner or purchaser of merchandise, U.S. Customs and Border Protection may, without liability, accept the declaration.
 (iv)For the purposes of this Act, the importer of record must be one of the parties who is eligible to file the documentation or information required by this section..
 3.Informal entriesSection 498 of the Tariff Act of 1930 (19 U.S.C. 1498) is amended by adding at the end the following:
			
				(c)Application to postal shipments
 (1)DefinitionsIn this subsection: (A)DocumentThe term document means a piece of written, drawn, printed, or digital information, excluding objects of merchandise, that—
 (i)is conveyed in an envelope that is less than or equal to 165 millimeters in width, 245 millimeters in length, and 5 millimeters in depth; and
 (ii)weighs 100 grams or less when conveyed. (B)MerchandiseThe term merchandise has the same meaning as that term is defined in section 401 but does not include a document.
 (2)RequirementNotwithstanding any other provision of law, for merchandise meeting the requirements of subsection (a), the Postmaster General shall comply with the entry requirements of section 484.
 (3)RegulationsAny regulation issued pursuant to this subsection shall apply identical entry procedures for merchandise imported through the mail as are applied for merchandise imported via a private carrier..
 4.De minimis shipmentsSection 321 of the Tariff Act of 1930 (19 U.S.C. 1321) is amended by adding at the end the following:
			
				(c)
 (1)For imported articles that qualify for the administrative exemption under subsection (a)(2) and that arrive at international mail facilities in the United States, the Postmaster General shall be deemed the consignee for such articles that are considered merchandise, as the term is defined in section 498(c).
 (2)In addition to the parties that are authorized to comply with the entry requirements of sections 498 and 484, the Postmaster General, as a consignee, may, using reasonable care, enter such merchandise that qualifies for the administrative exemption under subsection (a)(2)..
		5.Customs fees
 (a)In generalParagraph (6) of section 13031(a) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(6)) is amended to read as follows:
				
					(6)
 (A)For the arrival of shipments of merchandise (as the term is defined in section 498(c) of the Trade Act of 1930) or any other item that is valued at $2,000 or less (or such higher amount as the Secretary of the Treasury may set by regulation pursuant to section 498 of the Tariff Act of 1930 (19 U.S.C. 1498) and subject to adjustment under subsection (l)) arriving at an international mail facility:
 (i)$1 per individual airway bill or bill of lading (subject to adjustment under subsection (l)); or (ii)if such merchandise is formally entered, the fee provided for in paragraph (9), if applicable.
 (B)Notwithstanding section 451 of the Tariff Act of 1930 (19 U.S.C. 1451), the payment required by subparagraph (A) shall be the only payment required for reimbursement of U.S. Customs and Border Protection in connection with the processing of an individual airway bill or bill of lading in accordance with such subparagraph and for providing services at international mail facilities, except that U.S. Customs and Border Protection may require such facilities to cover expenses of the agency for adequate office space, equipment, furnishings, supplies, and security.
 (C)The payment required by subparagraphs (A) and (B) shall be paid on a quarterly basis by the Postmaster General in accordance with regulations prescribed by the Secretary of the Treasury. The payments shall be allocated as follows:
 (i)50 percent of the amount of payments received in this paragraph shall, in accordance with section 524 of the Tariff Act of 1930 (19 U.S.C. 1524), be deposited in the Customs User Fee Account and shall be used to directly reimburse each appropriation for the amount paid out of that appropriation for the costs incurred in providing services to international mail facilities. Amounts deposited in accordance with the preceding sentence shall be available until expended for the provision of customs services to international mail facilities.
 (ii)Notwithstanding section 524 of the Tariff Act of 1930 (19 U.S.C. 1524), 50 percent of the amount of payments received under this paragraph shall be paid to the Secretary of the Treasury, which is in lieu of the payment of fees under paragraph (10)..
 (b)Technical amendmentsParagraph (10) of section 13031(a) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(10)) is amended—
 (1)by striking or in subparagraph (B); (2)by striking the period at the end of subparagraph (C)(iii) and inserting a comma and or;
 (3)by inserting after subparagraph (C)(iii) the following:  (D)an international mail facility.; and
 (4)in the undesignated material at the end by striking the period and inserting or referred to in subparagraph (D) see paragraph (6).. 6.Mandatory advanced electronic information for postal shipmentsSubparagraph (K) of section 343(a)(3) of the Trade Act of 2002 (Public Law 107–210; 19 U.S.C. 2071 note) is amended to read as follows:
			
 (K)The Secretary shall require the Postmaster General to transmit or to ensure the transmission of the information required in paragraphs (1) and (2) to U.S. Customs and Border Protection for all shipments by the United States Postal Service which includes shipments that the United States Postal Service receives from foreign postal operators (shipments from foreign postal operators may be transported by private carriers). All regulations issued pursuant to this provision are required to impose the same information requirements on the United States Postal Service and private carriers..
		7.Manifest penalties applied to the United States Postal Service
 (a)Penalties for violations of the arrival, reporting, entry, and clearance requirementsSection 436 of the Tariff Act of 1930 (19 U.S.C. 1436) is amended by adding at the end the following new subsection:
				
 (e)Civil penalties arising from violations for postal shipmentsWith respect to civil penalties provided for in subsections (b) and (d) above, the Postmaster General shall be liable for the penalty if the violation was caused by a foreign postal operator or the United States Postal Service..
 (b)Penalties for falsity or lack of manifestSection 584 of the Tariff Act of 1930 (19 U.S.C. 1584) is amended by adding at the end the following new subsection:
				
 (c)Person directly or indirectly responsible shall include the Postmaster GeneralFor purposes of subsection (a), the Postmaster General may be the person directly or indirectly responsible for a discrepancy if the discrepancy is the result of—
 (1)an omission by a foreign postal operator or the United States Postal Service; or (2)false information regarding the shipment that was provided to the carrier by a foreign postal operator or the United States Postal Service..
			8.Limitation on international postal arrangements
			(a)Existing agreements
 (1)In generalIn the event that any provision in this Act is found to be in violation of obligations of the United States under the Universal Postal Union, the Secretary of State shall negotiate to amend the relevant provisions of the agreement so that the United States is no longer in violation of the agreement.
 (2)ConstructionNothing in this subsection may be construed to require or permit any delay in the implementation of this Act.
 (b)Future agreementsThe Secretary of State may not conclude any international postal arrangement pursuant to the authority set out in section 407 of title 39, United States Code, that is inconsistent with this Act or any amendment made by this Act.
			9.Application of other customs laws
 (a)In generalU.S. Customs and Border Protection shall ensure that all merchandise, as that term is defined in subsection (c) of section 498 of the Tariff Act of 1930 (19 U.S.C. 1498), imported to the United States through the mail shall be subject to the same import procedures, legal restrictions, and certifications as merchandise imported by private carriers.
 (b)RegulationsThe Secretary of the Treasury shall issue regulations pursuant to this Act to ensure that merchandise imported through the mail is in accordance with Federal law.
 10.Cost recoupmentThe Postmaster General shall ensure that all costs associated with complying with this Act, as well as all penalties assessed against the Postmaster General, are charged directly to foreign shippers, foreign postal operators, or United States ultimate consignees.
		11.Effective date; regulations
 (a)Effective dateThis Act shall become effective upon the date of the enactment of this Act. (b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary shall prescribe all regulations required under this Act.
			